Citation Nr: 0945714	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back disability, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from May 1980 to May 
1983, and from October 2001 to October 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO, inter alia, 
granted service connection for low back disability and 
assigned a 0 percent (noncompensable) rating from October 22, 
2002 (the day after separation from active duty); and denied 
service connection for gastrointestinal disability, for 
respiratory disability, for asbestos exposure, and for 
hypertension.  In February 2005, the Veteran filed a notice 
of disagreement (NOD) with the initial rating assigned for 
the low back disability and the denial of claims for service 
connection.  The RO issued a statement of the case (SOC) in 
March 2005, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2005.

Because the claim remaining on appeal involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  Moreover, in an October 2007 rating decision, 
the RO determined that the May 2004 decision was clearly and 
unmistakably erroneous in assigning the noncompensable rating 
for the low back disability and assigned an initial 10 
percent rating, effective December 5, 2002 (the date of the 
claim for service connection).  As a higher rating is 
available for this disability, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher rating remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Prior to certifying this appeal to the Board, in a December 
2007 rating decision, the RO granted the Veteran's claim for 
service connection for gastroesophageal reflux disease 
(GERD).  Because the December 2007 decision represents a full 
grant of the benefit sought with respect to gastrointestinal 
disability, this matter is no longer before the Board for 
consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the Veteran 
withdrew the claims for service connection for respiratory 
disability and for asbestos exposure from appellate 
consideration.  

In July 2008, the Board dismissed the claims for service 
connection for respiratory disability and for asbestos 
exposure; the Board remanded the claims for an increased 
rating for low back disability and for service connection for 
hypertension to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing the requested action, in an August 2009 rating 
decision, the AMC granted the Veteran's claim for service 
connection for hypertension, which represents a full grant of 
the benefit sought with respect to that issue.  That same 
month, the AMC continued the denial of the claim for an 
increased rating for low back disability (as reflected in an 
August 2009 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.  

The record reflects that the Veteran was previously 
represented by New York State Division of Veterans' Affairs.  
In September 2009, the Veteran filed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in favor of Disabled American Veterans (DAV).  
Prior to issuing a decision in this appeal, the Board 
received an Appellant's Post-Remand Brief from DAV.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been 
accomplished.

2.  Since the effective date of service connection, the 
Veteran's service-connected low back disability has been 
manifested by no more slight limitation of motion of the 
lumbar spine and mild intervertebral disc syndrome (IVDS); 
lumbosacral strain with characteristic pain on motion, but no 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and no 
evidence of residuals of fractured vertebrae resulting in 
cord involvement, abnormal mobility requiring neck brace 
(jury mast), or demonstrable deformity.

3.  Since September 26, 2003, the Veteran's service-connected 
low back disability has been manifested by complaints of pain 
and radiculopathy; forward flexion of the thoracolumbar spine 
has not been limited to 60 degrees or less, the combined 
range of motion of the thoracolumbar spine has not been to 
120 degrees or less, and there has been no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;  there has also been no separately 
ratable neurological manifestations of the low back 
disability or incapacitating episodes of IVDS.

4.  The Veteran's service-connected  low back has not been 
shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5292, 5293, 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes  
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

 In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the March 2005 SOC set forth the criteria for 
higher ratings for low back disability.  An August 2005 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim remaining on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In addition, a March 2006 letter 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman. 

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's VA outpatient treatment records; private 
medical records from Dr. Baum, Stand-Up MRI of Bensonhurst, 
the Clinical Center at Mount Sinai, and Dr. Pace; and the 
reports of September 2003, September 2005, August 2007, and 
November 2008 VA examinations.  Also of record and considered 
in connection with the appeal are the transcript of the May 
2008 Board hearing, and various written statements provided 
by the Veteran, by his former representative and by his 
current representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for an increased rating 
for low back disability is warranted.  The record reflects 
that, pursuant to the remand, an August 2008 letter was sent 
to the Veteran requesting that he submit sufficient 
information, and if necessary, authorization, to enable VA to 
obtain outstanding medical records from Drs. DeLuca and Baum, 
and pertinent records from his former employer, Department of 
Corrections.  The Veteran did not respond to this letter.  In 
light of the above, the Board finds that the RO has complied 
with the remand instructions to the extent possible, and that 
no further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Factual Background

The first medical evidence pertinent to the initial grant of 
service connection and award of compensation for low back 
disability is the report of a September 26, 2003 VA 
examination, which reflects that the Veteran complained of 
low back pain radiating into his right leg with weakness.  He 
had no bladder complaints.  On physical examination, his gait 
was normal and he walked without assistance.  He said he 
could walk up to a half mile.  There were no muscle spasms, 
tenderness, or abnormal musculature.  Extension, flexion, and 
bilateral rotation of the thoracolumbar spine were normal, 
with 35 degrees on extension, 90 degrees on flexion, and 45 
degrees on bilateral rotation.  Right lateral flexion was 
limited to 25 degrees and left lateral flexion was limited to 
30 degrees (the examiner noted that 35 degrees on lateral 
flexion was considered normal).  There was minimal discomfort 
in all motions.  The sensory examination was normal, but 
there were no knee or ankle jerks obtainable.  An X-ray 
revealed compressed vertebrae at L4-5 and L5-S1 and 
exaggeration of lordotic curvature.  

An August 2004 chest X-ray from Mount Sinai reflects that the 
Veteran had degenerative changes of the thoracic spine.  

A May 2005 magnetic resonance imaging (MRI) from Stand-Up MRI 
of Bensonhurst revealed degenerative disc disease (DDD) at 
the L5-S1, L4-L5, and L3-L4 levels, a herniated disc at the 
L5-S1 level, and anterior wedging of the T11 and T12 
vertebral bodies.  

A May 2005 electromyography (EMG) and nerve conduction study 
(NCS) from Dr. Pace revealed findings suggestive of mild 
chronic L5-S1 radiculitis. 

An August 2005 private medical record from Dr. Baum reflects 
the Veteran's complaints of low back pain radiating into his 
left lower extremity.  He had no urinary complaints.  Range 
of motion was noted to be three quarters of normal.  There 
was muscle spasm, guarding and tenderness. 

The report of the September 2005 VA examination reflects the 
Veteran's complaints of low back pain radiating into his left 
lower extremity.  On physical examination, forward flexion 
was to 70 to 80 degrees and bilateral rotation was normal.  
There were no sensory or motor losses.

The report of an August 2007 VA examination reflects the 
Veteran's complaints of low back pain with flare-ups 
occurring six times per year and lasting a half day to a few 
days.  He said low back pain was exacerbated by prolonged 
sitting or bending, and that he could walk two blocks.  He 
said he had difficulty at work opening heavy doors and 
lifting.  On physical examination, he had normal gait; there 
was tenderness to palpation and muscle spasms.  Sensation was 
intact and reflexes were 1+ at the knee and ankle.  Range of 
motion was measured three times in each direction.  Forward 
flexion was to 65 degrees with pain beginning at 55 degrees 
on the first repetition; to 70 degrees with pain beginning at 
60 degrees on the second repetition; and to 80 degrees with 
pain beginning at 70 degrees on the third repetition.  
Extension was to 30 degrees with pain at the endpoint on all 
three repetitions.  Right and left lateral flexion was to 20 
degrees with pain at the endpoint on all three repetitions.  
Bilateral rotation was to 30 degrees without pain on all 
three measurements.  The diagnoses were thoracic compression 
fractures, lumbar spondylosis with DDD and herniated disc at 
the L5-S1 level, and lumbar radiculopathy.

An October 2007 VA outpatient treatment record reflects that 
the Veteran's back was non-tender.  Strength, sensory, and 
reflex examinations were normal.

The report of the November 2008 VA orthopedic examination 
reflects the Veteran's complaints of low back pain radiating 
into both buttocks and lower extremities with some numbness 
in the back of his thighs.  He said he had some urinary 
urgency along with a history of prostatitis.  On physical 
examination, the Veteran's gait was normal and there was no 
ankylosis; there was mild muscle spasm, tenderness, and 
decreased lumbar lordosis.  Sensory was intact, motor 
strength was 5/5, and deep tendon reflexes were trace for 
knee and ankle jerks, but symmetrical.  Range of motion of 
the thoracolumbar spine was from 15 degrees on extension 
(with pain at the endpoint) to 70 degrees on forward flexion 
(with pain at 55 degrees).  Right lateral flexion was to 30 
degrees without pain.  Left lateral flexion was to 20 degrees 
with pain at the endpoint.  Bilateral rotation was to 30 
degrees without pain.  The examiner could not comment on any 
additional functional impairment due to pain, fatigue, 
weakness, lack of endurance, incoordination, or flare-ups, 
without resorting to speculation.  There were no 
incapacitating episodes in the past 12 months.  The diagnoses 
were residuals of thoracic compression fractures at the T11 
and T12 levels; lumbar spondylosis, DDD and herniated disc at 
L5-S1; and lumbar radiculopathy.  The examiner opined that 
the Veteran's DDD and herniated lumbar disc were a 
progression of the original injury during service and that it 
was at least as likely as not that the thoracic spine 
compression fractures occurred at that time.

The report of the November 2008 VA neurological examination 
reflects the Veteran's complaints of low back pain radiating 
into his legs and leg weakness.  He denied having any 
numbness.  He also complained of increased urinary urgency 
and it was noted that he had a history of prostatitis.  On 
physical examination, muscle strength was 5/5 with no drift 
and normal tone.  Deep tendon reflexes were 1+.  There were 
no sensory deficits found in the legs.  The Veteran's gait 
and coordination were within normal limits.  

III.  Legal Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

As discussed above, the Veteran's low back disability 
involves compression fractures of the thoracic vertebrae, 
multi-level DDD or IVDS, spondylosis, and herniated disc.  
The November 2008 VA orthopedic examiner opined that these 
conditions are a result or a progression of an injury during 
service that occurred when the Veteran fell from a 20-foot 
ladder.  Therefore, the Board has considered all potentially 
applicable rating criteria in evaluating the Veteran's 
service-connected low back disability.  

In the May 2004 rating decision, the RO granted service 
connection for the Veteran's low back disability and assigned 
an initial, 0 percent rating under DC 5237, for lumbosacral 
strain.  In the October 2007 rating decision, the RO 
increased the rating for the Veteran's low back disability 
from 0 to 10 percent under DC 5010, for arthritis due to 
trauma, which is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 
4.71a, DC 5010 (2009).

Effective September 26, 2003 (during the pendency of this 
appeal), VA revised the criteria for rating all disabilities 
of the spine, including lumbosacral strain and arthritis.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new criteria, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).

In this case, the RO considered the claim under both the 
former and revised applicable criteria throughout the time 
period relevant to this appeal and the RO has given the 
Veteran notice of both criteria in the SOC and SSOCs.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria.

With respect to the revised applicable rating criteria, 
effective September 26, 2003-which, coincidentally, is the 
date of the first medical evidence (a VA examination) 
pertinent to this claim, as noted above-disabilities of the 
spine, to include IVDS, are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
provides as follows:  unfavorable ankylosis of the entire 
spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  These criteria are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.   See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235-5243).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

Also, Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  

Further, as regards IVDS, the Formula for Rating IVDS Based 
on Incapacitating Episodes provides an alternative method of 
evaluation.  Under these criteria, a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  Higher ratings are contemplated for incapacitating 
episodes of longer duration.  For purposes of evaluation 
under Diagnostic Code 5243, an incapacitating episode is 
defined as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician.  

Considering the pertinent medical evidence in light of the 
above, the Board finds that the criteria for a rating in 
excess of 10 percent under any relevant rating criteria have 
not been met at any point since the effective date of the 
grant of service connection.  

First addressing the General Rating Formula, the Board notes 
that, during the relevant time period, the Veteran's 
symptomatology has been more consistent with a 10 percent 
rather than a 20 percent rating.  In this regard, forward 
flexion of the thoracolumbar spine has generally been greater 
than 60 degrees but not greater than 85 degrees.  Although 
there was evidence of pain beginning at 55 degrees on forward 
flexion during the first repetition on August 2007 VA 
examination, functional forward flexion was to 65 degrees and 
subsequent repetition showed pain beginning at 60 and 70 
degrees. Also, while the November 2008 VA examiner noted that 
pain began at 55 degrees on forward flexion, functional 
impairment was to 70 degrees.  The Board notes that the 
criteria under the General Rating Formula are applied with or 
without symptoms such as pain.  Here, as regards functional 
impairment, forward flexion has not been shown to be limited 
to 60 degrees or less, as required for the next higher, 20 
percent rating.

Furthermore, the evidence has not shown that the combined 
range of motion of the Veteran's thoracolumbar spine has been 
less than 120 degrees at any point during the appeal period.  
Likewise, there has been no evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The Board has considered the September 
2003 VA examiner's finding of exaggerated lordosis and the 
November 2008 VA examiner's finding of reduced lordosis, but 
this evidence is contradictory and, in any event, is not 
representative of reversed lordosis in either instance.  

Overall, the Board finds that the medical evidence is most 
consistent with no more than a 10 percent rating under the 
General Rating Formula.  Since the overall record does not 
support the assignment of the next higher, 20 percent rating 
under the General Rating Formula, it logically follows that 
no higher rating under these criteria is assignable.  

As mentioned, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  In 
this case, the Veteran has been diagnosed with lumbar 
radiculopathy.  Neurological manifestations involving lumbar 
radiculopathy are generally rated under the provisions of 38 
C.F.R. § 4.124a, DC 8520 (2009), for rating the sciatic 
nerve.  

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2009).  Under DC 8520, mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
warrants a 60 percent rating.  Complete paralysis of the 
sciatic nerve warrants a 80 percent rating, but requires that 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2009)

In light of the above, the Board has considered the Veteran's 
complaints of pain radiating into his lower extremities, 
along with leg weakness and numbness; however, sensory and 
strength testing has been normal at all times relevant to 
this appeal.  The Board notes that while there is some 
evidence showing decreased reflexes in the lower extremities 
(as reflected on September 2003 VA examination), there is 
also evidence showing normal reflexes (as reflected on 
October 2007 VA examination).  The evidence has not 
consistently shown decreased reflexes in the lower 
extremities and has not, at any point since the effective 
date of service connection, shown to affect motor function to 
an extent that would warrant a compensable rating under DC 
8520.  Hence, the Board finds that the neurological 
manifestations of the Veteran's lumbar radiculopathy warrant 
no more than a 0 percent (noncompensable) rating, and when 
combined with the orthopedic manifestations of the low back 
disability (as discussed above), no more than a 10 percent 
rating is warranted.  

As mentioned, IVDS can also be rated on the basis of 
incapacitating episodes.  In this case, however, despite the 
Veteran's complaints of occasional flare-ups, the objective 
medical evidence has not reflected any bed rest prescribed by 
a physician, and, in fact, the November 2008 VA orthopedic 
examiner stated specifically that there were no 
incapacitating episodes during the past 12-month period.  As 
such, a higher rating is not assignable on the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a (2009).   

Finally, the Board points out that, in evaluating the 
Veteran's low back disability, the RO/AMC also considered the 
former criteria for rating disabilities of the spine (as in 
effect prior to September 26, 2003).  Even if these criteria 
are applied, however, no more than a 10 percent rating is 
warranted at any point from the effective date of service 
connection.  In this regard, under former DC 5292, no more 
than a 10 percent rating is warranted for slight limitation 
of the spine.  The evidence has not shown moderate 
limitation, which is required for a 20 percent rating.  
Likewise, under former DC 5293, a 10 percent rating is 
warranted for mild IVDS; the evidence has not shown moderate, 
recurring attacks of IVDS as required for a 20 percent 
rating.  Under former DC 5295, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion; the evidence has not shown lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, as required 
for a 20 percent rating.  

The Board also notes that the Veteran has been diagnosed with 
compression fractures of the thoracic spine.  Under former DC 
5285, residuals of a fracture of the vertebra, without cord 
involvement, was rated as 60 percent disabling where there 
was abnormal mobility requiring a neck brace (jury mast); and 
with spinal cord involvement, being bedridden, or requiring 
long leg braces, a 100 percent rating was warranted.  In 
other cases, a disability due to residuals of a vertebral 
fracture was rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable vertebral 
body deformity.  Here, as mentioned, range of motion of the 
thoracolumbar spine has been no more than slight, or 10 
percent disabling, and there has been no evidence of 
demonstrable deformity of any vertebral body.  Hence, a 
rating higher than 10 percent is also not warranted under 
former DC 5285.

Further, the record presents no basis for assignment of any 
higher rating under any other former diagnostic code, during 
the period in question.  While, under the former criteria, 
ankylosis of the spine or ankylosis of the lumbar spine may 
warrant a rating in excess of 10 percent, here, the service-
connected low back disability has not been shown to involve 
any ankylosis.  See 38 C.F.R. § 4.71a, DCs 5286, 5289 (2002). 

As a final note, the Board points out, specifically as 
regards the Veteran's complaints of pain, that in addition to 
applying schedular criteria, VA may consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

The Board notes the provision of the General Rating Formula 
that the criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. See 38 C.F.R. § 4.71a (2009).  Also, former DC 5295 
contemplates characteristic pain on motion in evaluating 
lumbosacral strain.  With regard to any additional functional 
loss due to weakness or excess fatigability with repeated 
use, the August 2007 VA examiner indicated that forward 
flexion actually improved following repetitive testing and 
range of motion in all other directions was unchanged.   
Therefore, the Board finds that the 10 percent rating 
adequately compensates the Veteran for the extent of his 
functional loss due to pain and other factors noted above.  
Hence, consideration of 38 U.S.C.A. §§ 4.40 and 4.45, and 
DeLuca, provide no basis for assignment of any higher rating 
under any relevant former or revised provision of the rating 
schedule.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective date of 
the grant of service connection has the Veteran's lumbar 
spine disability been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in 
the October 2007 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Significantly, there is no medical indication or argument 
that the applicable criteria are otherwise inadequate to rate 
the disability.  Thus, the threshold requirement for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson (cited above); and that 
a rating in excess of 10 percent for low back disability must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

An initial rating in excess of 10 percent for low back 
disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


